Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/19/21 is acknowledged.

Claim 60 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-41, 44-45, 47-49, 53,55, 57 and 59 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by McMillan et al (US 5,614,252).
As to claim 35, McMillan et al discloses (see Figs 1-2, 7 and 10) a mist deposition apparatus comprising: a mist generating section (nozzle assembly 8) configured to generate mist that contains fine particles or molecules of a material 
Regarding claim 36, McMillan et al teaches an opposing member (tube 28 and tube 29) disposed above the substrate and having an opposing surface that opposes the surface of the substrate, wherein the flow path (area between the tube 28 and upper surface of the substrate) is capable of guiding the mist irradiated with the first light, to a space between the surface of the substrate and the opposing surface. 
As to claim 37, McMillan et al teaches an opening (port 31) of the flow path on a side of the substrate is provided in the opposing member. 
Regarding claim 38, in McMillan et al the first light irradiation section irradiates the mist inside the flow path, with the first light (see Figs 2 and 10). 
As to claim 39, McMillan et al teaches (see plate 6 within the area of the tube and the substrate, Figs 1 and 11) at least a portion of the flow path is a light-transmitting member (window 27); and the first light irradiation section (16) is capable of irradiating the light-transmitting member with the first light.
As to claim 40, in McMillan et al the flow path allows a carrier gas (gas fed through tube 45) containing the mist to pass therethrough alternately from a first 
Regarding claim 41, in McMillan et al the flow path has a winding structure (see Fig 7 for the bent portions of tube connected to the nozzle assembly). 
Regarding claim 44, McMillan et al teaches (see Fig 1 and column 8, lines 30-36), the flow path has a wall surface (6) made of quartz and shaped as a flat surface. 
As to claim 45, in McMillan et al a contact angle of droplets of the mist that has been liquefied relative to at least a portion of an inner wall of the flow path is capable of being 90 degrees or more (since the radiation strikes the mist from different directions).
As to claims 47-48, in McMillan et al (see column 12, lines 28-33) the first light is light having a wavelength of 400 nm or less, or the first light is light having a wavelength of 200 nm or less. 
Regarding claim 49, in McMillan et al (see Fig 1) a feeding section (lid 14 and 4 substrate holder 4) capable of feeding the substrate through (by lifting the hinged lid and placing the substrate on the holder 4). 
Regarding claim 53, in McMillian et al the first light irradiation section includes a first light source configured to generate the first light irradiating the mist; and the first light source is a low-pressure mercury discharge lamp that has a plurality of bright line spectra between wavelengths of 180 nm and 400 nm, an excimer discharge lamp that has a bright line spectrum at a wavelength of 172 nm, or a vacuum ultraviolet flash lamp that has xenon gas sealed therein and has a spectral distribution at a wavelength of 200 nm or less (see column 12, lines 9-36). 

As to claim 57, in McMillan et al the mist generating section includes: a first container that houses a liquid containing the fine particles; a first vibration source capable of applying, to the first container, vibration having a first frequency and generating the mist from the liquid inside the first container; and a second vibration source capable of applying, to the liquid, vibration having a second frequency lower than the first frequency (see claim 14 and Figs 3 and 4 for mist generators 46-1 and 46n each having ultrasonic transducer). 
As to claim 59, in McMillan et al the flow path is provided with a droplet recovering section (exhaust nozzle assembly 10) configured to recover droplets of the mist that has been liquefied inside the internal space.

Claim(s) 35-41,45-46,49 and 58 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Renn et al (US 7,658,163B21)
With respect to claim 35, Renn et al discloses (Figs 1-2 and 5a) a mist deposition apparatus comprising: a mist generating section (11) configured to generate mist that contains fine particles or molecules of a material substance; a first light irradiation section (13) configured to irradiate the mist generated by the mist generating section, with first light; and a flow path (19) configured to guide the mist irradiated with the first light, to an upper side of a substrate so that the mist contacts a surface of the substrate.

As to claim 37, Renn et al teaches an opening (see arrows leading to the left and right of the stream72 flow above the substrate 80) of the flow path on a side of the substrate is provided in the opposing member (see Fig 5a). 
Regarding claim 38, in Renn et al the first light irradiation section (see beam 85) irradiates the mist inside the flow path, with the first light (see Fig 5a). 
As to claim 39, Renn et al discloses (see Fig 5a) at least a portion of the flow path is a light-transmitting member (window 92); and the first light irradiation section irradiates the light-transmitting member with the first light.
As to claim 40, in Renn et al the flow path allows a carrier gas (Fig 1, column 5, lines 7-13) containing the mist to pass therethrough alternately from a first direction to a second direction and from the second direction to the first direction. 
Regarding claim 41, in Renn et al the flow path has a winding structure (see Fig 7 for the bent portions of tube connected to the nozzle assembly). 
As to claim 45, Renn et al discloses a contact angle of droplets of the mist that has been liquefied relative to at least a portion of an inner wall of the flow path is 90 degrees or more (see column 12, lines 28-30 deposition at 200 degrees). 
Regarding claim 46, in Renn et al the flow path is capable of providing with a flow path opening (66) configured to discharge the droplets from the flow path (see Fig 5a). 

As to claim 58, in Renn et al part of the flow path includes an inner wall surface forming an internal space where a carrier gas containing the mist is stored (see Figs 3 and 5a for air/particle stream 50 and carrier gas 24 supplied to atomizing chamber 20 in creating source of material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (US 5,614,252) in view of Doty et al (US 4,689,247).
.   
    
Claims 50-52, 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (US 5,614,252) alone and/or in view of Hayashi et al (US 5,965,219).
Although McMillan et al teaches a supplemental heating with UV source (column 12, lines 52-62) and UV source operated at a wavelength of 400 or 200 nm or less, a second light irradiation configured to radiate the surface of the substrate supplied with the mist with second light is not specifically shown in McMillan.  Hayashi et al shows (see Fig 6) flow chart showing processing steps treating substrate having previously deposited precursor material with a second UV radiation capable of being operated at the claimed wavelength (see column 13, lines1-10).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner




/YEWEBDAR T TADESSE/